The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
2.	This Office Action is responsive to Applicant’s Remarks/Amendment received on 4/27/2021, in which, Claims 1-20 are cancelled, Claims 21-40 are added, Claims 21-40 are pending in the application.  Claims 21 and 31 are independent claims. Claims 21-40 are rejected.
Summary of claims

3.	Claims 21-40 are pending, 
	Claims 1-20 are cancelled,
	Claims 21 and 31 are independent claims,
Claims 21-40 are rejected.

Response to Arguments
4.	Regarding to 112 and 103 rejections, Applicant’s arguments, see Remarks p. 7-9, filed 4/27/2021, with respect to claims 21-40, have been considered but are moot in view of new rejection ground(s).

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-12 of U.S. Patent No. 10705694. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in instant application are broader than claims in patent 10705694.  Independent claim 1 of patent 10705694 recites features of "… receiving a collaboration request, at the processor, from the first user computer, to enter a collaboration mode with a second user computer, the second user computer displaying content other than information associated with the selected point in time of the playback of the electronic presentation and the collaboration mode comprising synchronously displaying information associated with the selected point in time of the playback of the electronic presentation as displayed on the information display of the first user computer on an information display of the second user computer…”.  Please note independent claim 1 of Patent 10705694 cites entering and ending the collaboration, as cited in instant application. The features of the instant claims 21-30 do not appear to contain additional limitations over the claims 1, 4-12 of patent 10705694 that would patentably differentiate the three claim sets in a non-obvious way. See more analysis details below:
Application 16/889,000
Patent 10,705,694
Claim 21.    A computer-implemented method for interactive delivery of a real-time electronic presentation, to user computers associated with a plurality of users, the user computers each including 


the method comprising the steps of:







receiving a collaboration request, from a first user computer, to display the realtime electronic presentation at the information display of the first user computer and to enter a collaboration mode with a second user computer, the second user computer displaying content other than information associated with the display of the real-time electronic presentation and the collaboration mode 
and in response to an end collaboration request from the first user computer to end the collaboration with the second user computer, terminating the collaboration mode, said terminating including terminating the synchronously displaying of the electronic presentation.

of a pre stored electronic presentation of a predetermined duration, to user 

including an information display, the user computers coupled to the processor 
by a computer network, 
the method comprising the steps of: receiving a playback request, at the processor, from a first user computer, to play the electronic presentation at the information display of the first user computer;  at a selected point in time during the predetermined duration of the playback of the electronic presentation, receiving a collaboration request, at the processor, from the first user computer, to enter a collaboration mode with a second user computer, the second user computer displaying content other than information associated with the selected point in time of the playback of the electronic presentation and the collaboration mode comprising synchronously displaying information 
user computer on an information display of the second user computer;  
and in response to an end collaboration request, at the processor, from the first user computer to end the collaboration with the second user computer, terminating the collaboration mode, said terminating including terminating the 
synchronously displaying of the electronic presentation.


mode further comprises the step of receiving, at the processor, an execution 
request from the first user computer to execute a function of a first interactive widget asset of a plurality of interactive widgets;  and synchronously executing the function of the first interactive widget 

5.  The computer-implemented method of claim 4, wherein the plurality of 
interactive widget assets comprise one or more of the widgets selected from the 
group consisting of: a text chat widget, an audio/video chat widget, a browser 
widget, a discussion widget, an audio/video editing widget, a document editing widget, a slide show editing/viewing widget, a diagram editing/viewing widget, a polling widget, a survey widget, an assessment widget, a spreadsheet widget, a user list widget, and a calculator widget.
24.   The computer-implemented method of claim 23, wherein one or more of the interactive widget assets comprise at least one user-selectable property.
6.  The computer-implemented method of claim 5, wherein one or more of the 
interactive widget assets comprise at least one user-selectable property.
25.    The computer-implemented method of claim 24, wherein the first interactive widget asset is the video chat widget 

user-selectable property including a record property, the record property 
configured to record an audio/video input of the first user.

8.  The computer-implemented method of claim 4, further comprising the 
steps of: receiving, at the processor, a second widget selection command from 
the second user computer to select a second interactive widget asset of the 
plurality of interactive widget assets;  and in response to receiving the 
second widget selection command, synchronously executing the function of the second interactive widget asset on the first user computer and the second user computer.
27.   The computer-implemented method of claim 21, wherein the real-time electronic presentation is created and 

electronic presentation is created and received from a presentation creation 


10.  The computer-implemented method of claim 9, wherein the presentation 
creation user computer is not the first user computer.
29.   The computer-implemented method of claim 28, wherein the presentation creation user computer is not the second user computer.
11.  The computer-implemented method of claim 10, wherein the presentation 
creation user computer is not the second user computer.
30.   The computer-implemented method of claim 21, wherein the method further comprises the steps of: while the first user computer and the second user computer are in the collaboration mode, sending a second collaboration request to a third user computer; and in response to the second collaboration request being accepted at a third user computer, executing the display of the real-time electronic presentation on the third user computer.
12.  The computer-implemented method of claim 1, wherein the method further 
comprises the steps of: while the first user computer and the second user 
computer are in the collaboration mode, receiving a second playback request 
from a third user computer at the processor, to play the electronic 
presentation in an automatic mode at approximately a beginning of the 
predetermined duration;  and in response to receiving the second playback 

user computer at approximately the beginning of the predetermined duration.



Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 21-40 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Wesley Cruver (US Publication 20080209330 A1, hereinafter Cruver), in view of Norman Hutchinson et al (US Publication 20040153504 A1, hereinafter Hutchinson)

As for Claim 21, Cruver discloses: A computer-implemented method for interactive delivery of a real-time electronic presentation, to user computers associated with a plurality of users ([0005] wherein this invention is a unique, simple yet element interactive system for E-learning and Tele-conferencing via the internet, the presenter has the ability to prepare the presentation and to prepare pre-polls), the user computers each including an information display, and the user computers being coupled by a computer network (Abstract wherein a novel interactive system for E-, the method comprising the steps of: receiving a collaboration request, from a first user computer, to display the realtime electronic presentation at the information display of the first user computer and to enter a collaboration mode with a second user computer, the second user computer displaying content other than information associated with the display of the real-time electronic presentation and the collaboration mode comprising synchronously displaying information associated with the display of the electronic presentation on the information display of the first user computer on an information display of the second user computer (Cruver expressly discloses its system as “collaborative and interactive communication and presentation over the internet” (Abstract), incorporating a real-time collaboration-based digital tools into an interactive, collaboration-based platform to assist organizations with their e-learning, training, and communications demands ([0015]).  With Cruver's collaborative and interactive communication system, not only the presenter has the ability to poll audience and see the results, and the audience has the ability to ask questions and see the progress of the session, all in a full interactive environment ([0005], providing interactive e-learning method incorporating features such as real-time chats, quizzing, polling, and Q&A ([0025]) between the presenter and the viewers ([0027]).  Further, Cruver’s system allows multiple users to collaborate around a particular presentation ([0180]). In other ; and in response to an end collaboration request from the first user computer to end the collaboration with the second user computer, terminating the collaboration mode, said terminating including terminating the synchronously displaying of the electronic presentation ([0045] wherein finishing live presentation).
Cruver discloses allowing multiple users to collaborate around a particular presentation ([0180]),  in other words, Cruver’s collaborative and interactive communication system provides real-time (synchronous) communication functions between the presenter (the first user computer) and the audience (the second user computer), in addition, in an analogous art of enhancing collaboration using computers and networking, Hutchinson expressly discloses: the collaboration mode comprising synchronously displaying information associated with the display of the electronic presentation on the information display of the first user computer on an information display of the second user computer (Abstract, sharing and recording information on a wired or wireless computer network during synchronous and asynchronous sessions; [0012], synchronous collaboration is collaboration that is in real-time);
Cruver and Hutchinson are in analogous art because they are in the same field of endeavor, enhancing collaboration using computers and networking. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Cruver using the teachings of Hutchinson to include managing 

As for Claim 22, Cruver further discloses: the collaboration mode further comprises the step of receiving an execution request from the first user computer to execute a function of a first interactive widget asset of a plurality of interactive widgets; and synchronously executing the function of the first interactive widget asset on the first user computer and the second user computer ([0025] wherein providing a flash-based interactive e-learning method incorporating features such as real-time chats, quizzing, polling, and Q&A.  [0071] wherein administrator functionality built into the platform for presenter to edit and manage).

As for Claim 23, Cruver further discloses: wherein the plurality of interactive widget assets comprise one or more of the widgets selected from the group consisting of: a text chat widget (Abstract wherein a novel interactive system for E-learning and Tele-conferencing via the Internet that video, audio, slides, text and other required means of communication in a simple to use platform. [0025] wherein providing a flash-based interactive e-learning method incorporating features such as real-time chats, quizzing, polling, and Q&A), an audio/video chat widget (Abstract wherein a novel interactive system for E-learning and Tele-conferencing via the Internet that video, audio, slides, text and other required means of communication in a simple to use platform. [0025] wherein providing a flash-based interactive e-learning method incorporating features such as real-time chats, quizzing, polling, and Q&A), a browser widget ([0034] wherein sending and viewing presentations using a web browser), a discussion widget (Abstract wherein a novel interactive system for E-learning and Tele-conferencing via the Internet that video, audio, slides, text and other required means of communication in a simple to use platform. [0025] wherein providing a flash-based interactive e-learning method incorporating features such as real-time chats, quizzing, polling, and Q&A), an audio/video editing widget ([0067] wherein video editors.  [0071] wherein allowing presenter to edit and manage), a document editing widget ([0067] wherein video editors.  [0071] wherein allowing presenter to edit and manage), a slide show editing/viewing widget ([0034] wherein the PowerPoint presentations), a diagram editing/viewing widget ([0067] wherein video editors.  [0071] wherein allowing presenter to edit and manage.  [0003] wherein to index, store and archive live broadcast video for viewing), a polling widget ([0025] wherein providing a flash-based interactive e-learning method incorporating features such as real-time chats, quizzing, polling, and Q&A), a survey widget ([0025] wherein providing a flash-based interactive e-learning method incorporating features such as real-time chats, quizzing, polling, and Q&A), an assessment widget ([0025] wherein providing a flash-based interactive e-learning method incorporating features such as real-time chats, quizzing, polling, and Q&A), a spreadsheet widget ([0034] wherein the PowerPoint presentations), a user list widget (Fig. 7 wherein who’s on-line), and a calculator widget ([0025] wherein providing a flash-based interactive e-learning method incorporating features such as real-time chats, quizzing, polling, and Q&A).

wherein one or more of the interactive widget assets comprise at least one user-selectable property ([0040] wherein the presenter simply selects the chapter, and the Pre-Chaptering program sends a message to the server indicating the time and which chapter was selected and to display).

As for Claim 25, Cruver further discloses: wherein the first interactive widget asset is the video chat widget comprising at least one user-selectable property including a record property, the record property configured to record an audio/video input of the first user ([0040] wherein the presenter simply selects the chapter, and the Pre-Chaptering program sends a message to the server indicating the time and which chapter was selected and to display).

As for Claim 26, Cruver further discloses:  receiving a second widget selection command from the second user computer to select a second interactive widget asset of the plurality of interactive widget assets; and in response to receiving the second widget selection command, synchronously executing the function of the second interactive widget asset on the first user computer and the second user computer (With Cruver's collaborative and interactive communication system, not only the presenter has the ability to poll audience and see the results, and the audience has the ability to ask questions and see the progress of the session, all in a full interactive environment ([0005], providing interactive e-learning method incorporating features such as real-time chats, quizzing, polling, and Q&A ([0025]) between the .

As for Claim 27, Cruver further discloses: wherein the real-time electronic presentation is created and received from a presentation creation user computer ([0180], allows multiple users to collaborate around a particular presentation).

As for Claim 28, Cruver further discloses: wherein the presentation creation user computer is not the first user computer ([0180], allows multiple users to collaborate around a particular presentation).

As for Claim 29, Cruver further discloses: wherein the presentation creation user computer is not the second user computer ([0180], allows multiple users to collaborate around a particular presentation).

As for Claim 30, Cruver further discloses: while the first user computer and the second user computer are in the collaboration mode, sending a second collaboration request to a third user computer; and in response to the second collaboration request being accepted at a third user computer, executing the display of the real-time electronic presentation on the third user computer ([0180], allows multiple users to collaborate around a particular presentation).

As per Claim 31, it recites features that are substantially same as those features claimed by Claim 21, thus the rationales for rejecting Claim 21 are incorporated herein. Cruver further discloses: A server system for interactive delivery of information to user computers associated with a plurality of users comprising: the server system configured to be coupled to a first and second user computer by a computer network; wherein the first user computer having an option to share a live video feed from a first camera associated with the first user computer, wherein the server system is configured to cause the live video feed from the first camera ([0026], using cameras) to be displayed on an information display of the second user computer [0036], transmit several live camera feeds; wherein the second user computer having an option to share a live video feed from a second camera associated with the second user computer, wherein the server system is configured to cause the live video feed from the second camera to be displayed on an information display of the first user computer ([0003] wherein to index, store and archive live broadcast video for viewing; [0010], webcast live to the audience; [0017], employs live video in an interactive, easy-to-use platform combined with simple yet sophisticated video hardware, streaming video and the internet; [0018], push live poll and quizzes to the online audience); 

wherein the real-time electronic presentation comprises an application running on the first user computer (Abstract, a novel interactive system for E-learning and Tele-conferencing via the Internet that integrates video, audio, slides, text and other required means of communication in a simple to use platform).

As for Claim 33, Cruver further discloses: wherein the application comprises one of a word processor, document viewer, spreadsheet, slide-show, World Wide Web browser, media player, and interactive software (Abstract, a novel interactive system for E-learning and Tele-conferencing via the Internet that integrates video, audio, slides, text and other required means of communication in a simple to use platform).

As for Claim 34, Cruver further discloses: wherein the real-time electronic presentation comprises a view of a desktop of the first user computer (Abstract, allows presenter to poll audience and see the results).

As for Claim 35, Cruver-Hutchinson further discloses: wherein the information display comprises a monitor (Cruver: [0069], dual-screen; Hutchinson: [0062], LCD monitor).

As for Claim 36, Cruver-Hutchinson further discloses: wherein at least one of the first and second user computer comprises a mobile device (Cruver: [0068], laptop or personal computer; Hutchinson: [0061], a mobile computing computer).

wherein when the first and second user computer enter the collaboration mode, the server system is configured to detect a change to the real-time electronic presentation associated with the first user computer and cause the second user computer to display the change to the real-time electronic presentation on the information display of the second user computer ([0180], allows multiple users to collaborate around a particular presentation).

As for Claim 38, Cruver further discloses: wherein the change to the real-time electronic presentation comprises one of editing a document, editing a spreadsheet, drawing, gesturing with a device's cursor pointer, and manipulating or interacting with any assets or widgets ([0067] wherein video editors.  [0071] wherein allowing presenter to edit and manage).

As for Claim 39, Cruver further discloses: wherein the server system is configured to detect activation of a record mode wherein activation of the record mode causes the server system to store a recording of the interactive delivery of information between the first and second user computer ([0046] wherein recording all input from the presenter (camera, sound, chapters, polls and PowerPoint)).

As for Claim 40, Cruver further discloses: wherein the recording of the interactive delivery of information between the first and second user computer may be played back or edited ([0025] wherein providing a flash-based interactive e-learning .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hua Lu/
Examiner, Art Unit 2171